Citation Nr: 1521319	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Whether there was clear and unmistakable error (CUE) in a rating decision that denied service connection for hepatitis C.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis C.  

3.  The propriety of the severance of service connection for opiate dependence in remission with agonist therapy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2011 rating decision which denied the claimed issues on appeal.   

In a January 2014 rating decision, the AOJ severed service connection for opiate dependence in remission with agonist therapy, effective January 29, 2014.  The Veteran's representative filed a Notice of Disagreement (NOD) to that claim in January 2015.  No statement of the case (SOC) had been provided for this claim after the denial.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  See Manlincon v. West 12 Vet. App. 238, 240-41 (1999).  

The issues of whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis C, and severance of service connection for opiate dependence in remission with agonist therapy remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has not pled a claim of CUE with specificity.  



CONCLUSION OF LAW

The claim of CUE in a rating decision regarding entitlement to service connection for hepatitis C is not valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist (VCAA) 

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  


CUE

To establish a valid CUE issue, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir.1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2014).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In this case, the Veteran and his representative maintain that the Veteran had hepatitis C secondary to PTSD symptoms occurring in service.  

In this case, the Veteran has not raised CUE to any specific RO decision.  In order for the Veteran to be awarded benefits due to CUE, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board also notes that CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts in a specific rating decision or determination at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Here, the issue of CUE was discussed by the Veteran's representative in a notice of disagreement in March 2012.  However, neither the Veteran nor the representative ever identified which rating action contained CUE nor did they advance any specific allegation that either the correct facts were not before VA at the time of any rating decision, or that the law in existence at the time of any rating action was misapplied.  Rather, it appears that the argument is that CUE can be a basis for review and the grant of a prior denial.  The Board again notes that CUE must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has been presented here in reference to the claim for service connection for hepatitis C.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (to the effect that if the veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).  If the Veteran's representative is arguing that VA failed to appropriately develop the case, this argument is without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002) (en banc); see also Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Therefore, the Board finds that the Veteran, without having at the minimum, expressed the error or the rating decision wherein the error occurred, has not pled CUE with specificity.  

Again, with regard to the CUE motion, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313 ) (the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such is that it involves more than a disagreement as to how the facts were weighed or evaluated).  


ORDER

The motion of whether there is CUE in a RO rating decision that denied service connection for hepatitis C is dismissed without prejudice.  



REMAND

Further development is needed in this case.  

Initially, the Veteran filed a claim in April 2011, attempting to reopen the claim for service connection for hepatitis C based on whether new and material evidence has been submitted.  
In claims to reopen, according to VA's duty to notify and assist, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish entitlement to service connection for hepatitis C that were found insufficient in the previous (most recent) denial.   

In this case, the Veteran was not provided a VCAA letter indicating the laws and regulations for new and material evidence, nor was the duty to assist and notify Kent-compliant, as he was not provided with information and evidence necessary to reopen the claim and notify the Veteran of the evidence necessary to establish entitlement to service connection for hepatitis C.  Although this claim has been denied on several occasions, a VCAA letter setting forth those elements that were found insufficient in the most recent denial was not provided.  As such, proper notice should be provided to the Veteran.  

Additionally, the January 2014 rating decision severed service connection for opiate dependence in remission with agonist therapy, effective January 29, 2014.  The Veteran's representative filed a NOD to that severance on the Veteran's behalf in January 2015, thus filing a timely NOD.  However, no SOC regarding the severance of service connection has been furnished.  As such, this claim must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that it has complied with the ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006), with regard to advising the claimant of what evidence would substantiate the application to reopen his claim of entitlement to service connection for hepatitis C.  Specifically, the AOJ must indicate what evidence would substantiate his application to reopen the claim, and based on the reason for the denial in August 2010, this would be to establish new and material evidence.   

2.  Obtain and associate with the claims file any new evidence that may have come into existence since the time the claims file was last updated by VA.   

3.  The Veteran must be furnished a SOC as to whether the severance of service connection for opiate dependence in remission with agonist therapy claim is proper, that addresses all pertinent evidence, laws and regulations relevant to the claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal of the severance of service connection claim by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.  

4.  As to the new and material evidence claim, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


